Citation Nr: 1328388	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to April 1972 and had subsequent Reserve service.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2010, a video-conference hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  In September 2010, June 
2012, and February 2013 the Board remanded the case for 
additional development.


FINDING OF FACT

On numerous occasions, including in August 2012, the Veteran 
was asked to provide identifying releases needed for VA to 
secure pertinent outstanding evidence necessary to 
adjudicate his claim of service connection for a back 
disability; more than a year has lapsed since the August 
2012 request; he has not responded.


CONCLUSION OF LAW

By failing to submit requested identifying information and 
releases for critical evidence needed to properly adjudicate 
his claim of service connection for a back disability, the 
Veteran has abandoned such claim, and his appeal in this 
matter must also be considered abandoned.  38 U.S.C.A. §§ 
5107, 7105(d)(5) (West 2002); 38 C.F.R. §  3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 
1311 (Fed. Cir. 2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Specifically, a June 2006 letter explained 
the evidence necessary to substantiate the claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  Additionally, the Veteran 
was again advised of these responsibilities by an August 
2012 letter.  As the appeal is being dismissed, propriety of 
notice regarding disability ratings and effective dates is 
moot.  The Veteran has had ample opportunity to 
respond/supplement the record, and has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and limited 
private treatment records are associated with his claims 
file.  The Veteran was notified that his Reserve records 
were unavailable for review, and a formal finding of 
unavailability dated September 2, 2010 is of record.  As 
explained below, further pertinent (considered critical) 
evidence is outstanding.  However, such evidence cannot be 
obtained without the Veteran's cooperation (by providing 
identifying information and authorization for release of 
records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (VA's duty to assist in developing the facts and 
evidence pertinent to a Veteran's claim is not a one-way 
street).  On numerous occasions, including in August 2012, 
the RO asked the Veteran to provide the information and 
releases.  He has not responded, and further development 
cannot proceed without his cooperation.  

The Board recognizes that the Veteran has not been afforded 
a VA examination in this case, but finds that such 
examination was not necessary.  An examination is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because such requirements were not satisfied 
as to the claim (as will be discussed below, without 
critical evidence, only the first requirement of evidence 
suggesting a current diagnosis has been met), and even the 
"low threshold" standard as to when an examination is 
necessary endorsed by the Court of Appeals for Veterans 
Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), is not met, the Board finds that a VA examination 
specifically addressing this disability is not necessary.

Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an [as pertinent 
here] original claim is not furnished within 1 year after 
the date of the request, the claim will be [emphasis added] 
considered abandoned.  38 C.F.R. § 3.158(a). 

During the August 2010 videoconference hearing the 
undersigned advised the Veteran of what was needed to 
substantiate a claim of service connection, of what elements 
the claim were unsubstantiated, and (specifically as 
pertinent to the determination herein) that there were 
pertinent private treatment records that were outstanding, 
and needed to be secured.  He testified that he began 
treatment for his back with Dr. J. H. in 1987 and in 1991 
underwent back surgery by Dr. J. G.  Treatment records from 
Dr. J. H. from 1986 through 2006 were requested; however, 
the only treatment received from that provider were from 
2005 to 2006;  Dr. J. H did not indicate that earlier 
records were unavailable.  The records (as pertinent here) a 
medical history of back surgery in 1992 and intercurrent 
injury in 1996.  The Board's September 2010 remand noted 
that records of postservice intercurrent injuries and 
surgery are  pertinent evidence in determining a nexus 
between current disability and service/injury therein, and 
necessary to properly adjudicate his claim.  He was also 
advised of his obligation to cooperate with evidentiary 
development under 38 C.F.R. § 3.158(a). 

In September 2010, the Appeals Management Center (AMC) sent 
the Veteran a letter asking him to complete and return 2 VA 
Form 210412, Authorization and Consent to Release 
Information, for Drs. J. G. and J. H., so that VA could 
secure records of any private treatment for his back 
disability.  A November 2010 follow up letter from the AMC 
again requested the outstanding evidence from the Veteran.  
A February 2011 letter again requested completed 
authorizations for records from Drs. J. G. and J. H.  

In March 2011, the Veteran responded by submitting 
incomplete authorizations for Drs. J. G. and J. H.  In 
December 2011 and January 2012, he was asked to submit 
completed authorizations, including complete addresses for 
each provider.  In response, VA received a completed 
authorization for records from Dr. J. H.  In furtherance of 
VA's duty to assist, the AMC contacted the Veteran by phone 
to solicit a release for records from Dr. J. G.  

A March 2012 response indicated that records of Dr. J. G. 
were unavailable because they were destroyed (as records 
were not maintained longer than 7 years).  The June 2012 
remand found the AMC failed to secure the prior treatment 
records from Dr. J. H using the updated release (a "Post It" 
note attached to the release noted that the records had been 
associated with the claims file and that the Veteran stated 
"that they were of record").  The June 2012 remand again 
identified the treatment records of Dr. J. H. as critical 
evidence needed to adjudicate the appeal.  The Veteran was 
again advised of his obligations under 38 C.F.R. § 3.158(a). 

Pursuant to the Board's remand, an August 2012 letter from 
the AMC was sent to the Veteran asking him to identify all 
providers of evaluation and/or treatment he has received for 
his back since his separation from service, specifically 
including (1) the complete records from Dr. J. H. (at all 
locations) prior to 2003; (2) all records from Trinity 
Clinic in Tyler, Texas; (3) the complete records of pre-
surgery consultation, surgery, and all follow-up associated 
with the Veteran's 1992 back surgery; (4) the complete 
records of the treatment the Veteran received in connection 
with his 1996 back injury; and (5) records of any other 
treatment he received for his back since separation from 
service.  He was also reminded of the provisions of 38 
C.F.R. § 3.158 (a), which afford a one year period for 
response.  He did not respond. 

The case was returned to the Board in February 2013, where 
it was again remanded to afford the Veteran the one year 
period provided under 38 C.F.R. § 3.158 (a) to respond to 
the AMC's request.  He was specifically advised that he had 
until August 13, 2013 to comply.  A March 2013 letter from 
AMC to the Veteran reiterated the need for the additional 
evidence.  He was advised that he had the remainder of the 
one year period from August 12, 2012 to respond.  He has not 
responded.  

The critical facts at this stage are clear.  The Veteran has 
not provided the releases necessary for VA to secure 
critical evidence pertaining to his claim seeking service 
connection for a back disability.  The Board is presented 
with a less than complete disability picture, made so by the 
Veteran's failure to cooperate.  In such circumstances 
proper merits adjudication is not possible.  The regulation 
governing in this situation, 38 C.F.R. § 3.158(a), is clear 
and unambiguous, and mandates that the claim will be 
considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 
452 (2000) (when the RO requests additional evidence and the 
appellant does not respond within one year, the claim is 
considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. 
Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant 
does not furnish the requested evidence within the specified 
one year of the request, the RO is required, by VA 
regulations, to consider the claim abandoned).  Notably, 
more recently the Court has held that even if an appellant 
is ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), VA regulations are "binding on all who seek to 
come within their sphere," (emphasis added) regardless of 
whether an appellant has actual knowledge of what is in the 
regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 
(2012). 

Hence, the Board has no recourse but to conclude that the 
Veteran has abandoned this claim.  As the claim for service 
connection for a back disability is abandoned, there is no 
allegation of error in fact or law remaining for appellate 
consideration in the matter.  Under 38 U.S.C.A. § 
7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.


ORDER

The appeal seeking service connection for a back disability 
is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


